Lauren




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                           February 20, 2015

                                          No. 04-13-00518-CV

                     Sandra Garza DAVIS f/k/a Sandra C. Saks and Landen Saks,
                                           Appellants

                                             v.
                                Lauren Saks MerrimanAppellee
                  Lauren Saks MERRIMAN and Marcus P. Rogers, Interim Trustee,
                                          Appellees

                                          No. 04-13-00875-CV

                   Sandra SAKS, Margaret Landen Saks, and Lee Nick McFadin III,
                                           Appellants

                                            v.
                          Lauren Saks a/k/a Gloria Lauren Nicole
     Lauren SAKS a/k/a Gloria Lauren Nicole Saks and Marcus P. Rogers, Interim Trustee,
                                        Appellees

                          From the Probate Court No 1, Bexar County, Texas
                                   Trial Court No. 2011-PC-3466
                          Honorable Polly Jackson Spencer, Judge Presiding

                                              ORDER
Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Jason Pulliam, Justice

           The purpose of this order is to dispose of motions and requests in these related appeals.

       In his first amended brief filed on March 19, 2014, appellee Marcus P. Rogers, Interim
Trustee, requested the consolidation of these appeals for purposes of submission and decision.
Thereafter, the other parties joined this consolidation request. The request to consolidate the
above-referenced appeals is GRANTED and the above-referenced appeals are ORDERED
consolidated. The parties must file all future motions and other pleadings as if these appeals
were a single appeal; however, both appeal numbers and styles must appear on any
document filed. The Court will dispose of these appeals with the same judgment, opinion, and
mandate.

        Appellee Rogers’s motion to strike items 4 and 5 in the appendices of the briefs of Sandra
C. Saks and Margaret Landen Saks in appellate cause number 04-13-00518-CV is GRANTED in
part, and DENIED in part. An appellate court may not consider matters outside the appellate
record, and attachment of documents as appendices to an appellate brief does not constitute
formal inclusion in the record. Simmons v. Blackstone Developers, LLC, No. 10-14-00228-CV,
2014 WL 7232241, at *3 (Tex. App.—Waco 2014, no pet.); Bencon Mgmt. & Gen. Contracting,
Inc. v. Boyer, Inc., 178 S.W.3d 198, 210 (Tex. App.—Houston [14th Dist.] 2005, no pet.); see
also TEX. R. APP. P. 34.1 (providing that the appellate record consists of the clerk’s record, and if
necessary to the appeal, the reporter’s record). It appears that item 4 is included in the clerk’s
record; however, item 5 does not appear in the appellate record. It is therefore ORDERED that
item 5 is STRICKEN from the appendices of the above-referenced briefs.

        For the same reasons, appellee Rogers’s motion to strike items 5, 7, and 8 in the
appendices of the briefs of Sandra C. Saks and Margaret Landen Saks in appellate cause number
04-13-00875-CV is GRANTED in part, and DENIED in part. It appears that item 5 is included in
the clerk’s record; however, items 7 and 8 do not appear in the appellate record. It is therefore
ORDERED that items 7 and 8 are STRICKEN from the appendices of the above-referenced
briefs.

      Appellants’ motions to strike the information filed by Rogers on September 9, 2014, are
GRANTED. It is therefore ORDERED that the information filed in this Court by Rogers on
September 9, 2014, will not be considered by the Court in deciding these appeals.


It is so ORDERED on this 20th day of February, 2015

                                                                     PER CURIAM


ATTESTED:______________________________
               Keith E. Hottle
               Clerk of Court